DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP-04258369A).
With respect to claim 1, Suzuki teaches a solder removal apparatus (title and figures), comprising: a plurality of solder-interfacing protrusions (5) extending from a body (4), each of the plurality of solder-interfacing protrusions configured to remove a corresponding one of a plurality of solder features from a semiconductor device, each of the plurality of solder features having an amount of solder material, wherein the outer surface of at least one of the plurality of solder-interfacing protrusions has surface-area increasing features sufficient to support the amount of solder material of the corresponding one of the plurality of solder features (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation).
With respect to claim 2, Suzuki teaches wherein the plurality of solder-interfacing protrusions is arranged in a first pattern corresponding to a second pattern in which the plurality of solder features of the semiconductor device is arranged (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation). 
With respect to claim 3, Suzuki teaches wherein a length of each solder-interfacing protrusion is greater than a height of the corresponding one of the plurality of solder features (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation). 
With respect to claim 4, Suzuki teaches wherein each solder-interfacing protrusion is removably attached to the body (figure 2c). 
With respect to claim 5, Suzuki teaches wherein the at least one solder-interfacing protrusion comprises a solder-wettable material (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation). 
With respect to claim 6, Suzuki teaches wherein the solder-wettable material comprises copper, tin, gold, silver, nickel, or a combination thereof (DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation). 
With respect to claim 7, Suzuki teaches wherein end surfaces of each of the multiple ones of the plurality of solder-interfacing protrusions are coplanar (figure 2). 
With respect to claim 9, Suzuki teaches wherein the surface-area increasing features comprise one or more annular ridges or depressions that increase a surface area of the at least one of the plurality of solder-interfacing protrusions relative to a smooth cylindrical pin displacing a same volume (note that a woven fiberous material intrinsically has one or more annular ridges or depressions).
With respect to claim 10, Suzuki teaches wherein the surface-area increasing features comprise one or more vertical ridges or depressions that increase a surface area of the at least one of the plurality of solder-interfacing protrusions relative to a smooth cylindrical pin displacing a same volume (note that a woven fiberous material intrinsically has one or more vertical ridges or depressions). 
With respect to claim 12, Suzuki teaches wherein one or more gaps between adjacent ones of the plurality of solder-interfacing protrusions correspond to one or more features projecting vertically from the semiconductor device (figures 1-2).
With respect to claim 20, Suzuki teaches a solder removal apparatus (title; and figures), comprising: a body (4); and a plurality of solder-interfacing protrusions (5) extending from the body (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation); wherein each of the plurality of solder-interfacing protrusions is configured to be inserted into a corresponding one of a plurality of solder features on a semiconductor device, and wherein the outer surface of at least one of the plurality of solder-interfacing protrusions has a plurality of ridges or depressions such that a surface area of the at least one of the plurality of solder-interfacing protrusions is sufficient to support substantially all of an amount of solder material of the corresponding one of the plurality of solder features (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation). Note that a woven fiberous material intrinsically has one or more annular ridges or depressions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
With respect to claim 8, Suzuki does not teach wherein a first end surface of a first one of the plurality of solder-interfacing protrusions is vertically offset from a second end surface of a second one of the plurality of solder-interfacing protrusions.  However, it is the examiner’s position that the individual length of the wicking projections in Suzuki is merely an obvious design choice.  The artisan would have been motivated to offset the length of the individual wicking pro in order to accommodate an electronic device in which solder joints are vertically offset from one another.

Claim(s) 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Urban (5,549,240).
With respect to claims 13-14, Suzuki teaches a solder removal apparatus, comprising: a body (4) (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation); a plurality of solder-interfacing protrusions (5) extending from the body (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation), wherein each of the plurality of solder-interfacing protrusions is configured to mechanically interface with a corresponding one of a plurality of solder features on a semiconductor device, and wherein the outer surface of at least one of the plurality of solder-interfacing protrusions has a plurality of ridges or depressions such that a surface area of the at least one of the plurality of solder-interfacing protrusions is sufficient to wick away substantially all of the corresponding one of the plurality of solder features (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation).  Note that a woven fiberous material intrinsically has a plurality of ridges or depressions).
With respect to claims 13-14, Suzuki does not teach a resistive heater operably coupled to the plurality of solder-interfacing protrusions; however, Urban teaches a resistive heater operably coupled to the plurality of solder-interfacing protrusions (abstract; figures; column 2, lines 55-64; and claims 7 and 10).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the resistance heaters of Urban to heat the desoldering portions of Suzuki in order to conductively provide the desired amount of heat to melt the solder joints 
With respect to claim 15, Suzuki teaches wherein each solder-interfacing protrusion is removably attached to the body (paragraph 15).
With respect to claim 16, Suzuki teaches wherein the at least one solder-interfacing protrusion comprises a solder-wettable material (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation).
With respect to claim 17, Suzuki teaches wherein the solder-wettable material comprises copper, tin, gold, silver, nickel, or a combination thereof (DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation).
With respect to claim 19, Suzuki teaches wherein one or more gaps between adjacent ones of the plurality of solder-interfacing protrusions correspond to one or more features projecting vertically from the semiconductor device (figures 1-2; and SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS of the machine translation). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1, and further in view of Choi et al. (US 2005/0205643A1) (hereafter Choi).
The respect to claim 11, Suzuki does not teach wherein the at least one of the plurality of solder-interfacing protrusions tapers towards an end surface thereof opposite the body. However, Choi teaches a desoldering apparatus wherein a solder-interfacing protrusions tapers towards an end surface thereof opposite the body (figures; and paragraphs 28 and 49).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the tapered shape of Choi for the desoldering projections of Suzuki so that the projections can more easily fit into narrow spaces.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Urban as applied to claim 14, and further in view of Choi et al. (US 2005/0205643A1) (hereafter Choi).
The respect to claim 18, Suzuki and Urban do not teach wherein the at least one of the plurality of solder-interfacing protrusions tapers towards an end surface thereof opposite the body. However, Choi teaches a desoldering apparatus wherein a solder-interfacing protrusions tapers towards an end surface thereof opposite the body (figures; and paragraphs 28 and 49).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the tapered shape of Choi for the desoldering projections of Suzuki so that the projections can more easily fit into narrow spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735